Citation Nr: 1812309	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to contaminated water exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  He died in 2010.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  Jurisdiction of the claims file is now with the RO in Portland, Oregon.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  The Veteran died in 2010.  The death certificate identified the immediate cause of death as perforated viscus due to metastatic bladder cancer.

2.  The Veteran was stationed at Camp Lejeune during his military service and exposed to toxins as a result of the contaminated water supply.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1101, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The issue of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).
A principal cause of death is one in which a service-connected disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which a service-connected disability contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to establish presumptive service connection for veterans described above who have been diagnosed with any of the following eight disabilities: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.
There are two issues to determine if service connection is warranted in this claim on a presumptive basis: whether the Veteran had no less than 30 days of service at Camp Lejeune and whether the Veteran's cause of death was due to an enumerated disease associated with exposure to contaminated water at Camp Lejeune.

The record reflects the Veteran was stationed at Camp Lejeune during active service from March 1972 to October 1972, and May 1973 to July 1973.  Therefore, the Board finds the Veteran met the threshold duration of service during the applicable time period required under 38 C.F.R. § 3.307 (a)(7)(iii).

The appellant contends that the Veteran's bladder cancer was caused by contaminated water exposure while stationed at Camp Lejeune.  Private medical records show that in February 2009, the Veteran was found to have a stage III cancerous tumor on his bladder, and he had surgery to remove the tumor during the same month.  The Veteran's death certificate lists perforated viscus due to metastatic bladder cancer as the immediate cause of death.

As bladder cancer is considered associated with exposure to contaminated water at Camp Lejeune under 38 C.F.R. § 3.309 (f), the Veteran's metastatic bladder cancer is presumed to have been incurred in service.  Based upon the evidence of record, the Board concludes that the Veteran was stationed at Camp Lejeune during the relevant period and is therefore presumed to have been exposed to contaminated water.  As the Board has found that the Veteran was exposed to contaminated water in-service, service connection for bladder cancer is presumed.  38 C.F.R. §§ 3.307, 3.309.  Consequently, service connection for the cause of the Veteran's death is warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


